Matter of Smith v Vance (2016 NY Slip Op 04115)





Matter of Smith v Vance


2016 NY Slip Op 04115


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Friedman, J.P., Acosta, Saxe, Gische, Webber, JJ.


1289 37/14 -1845

[*1]In re Danielle Smith, Petitioner,
vHon. Cyrus R. Vance, Jr., etc., et al., Respondents.


Dale L. Smith, New York, for Danielle Smith, petitioner.
Cyrus R. Vance, Jr., District Attorney, New York (Marc F. Scholl of counsel), for Cyrus R. Vance, Jr., respondent.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for Hon. Gregory Carro, respondent.	

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: MAY 26, 2016
CLERK